This is a suit on an open account in which the plaintiff, Charles H. Levy Company, Inc., claimed from the defendant, Zoller's Inc., the sum of $105.41. The defendant admits owing the bill sued on, but alleges that it is subject to a credit of $19.24, because of a discount to which it was entitled amounting to that sum. It tendered its check to the plaintiff in the sum of $86.17, in full settlement, which was rejected.
There was judgment below as prayed for and defendant has appealed.
It appears that Zoller's, Inc., had been, for a number of years, doing business with Charles H. Levy Company, a partnership, which was incorporated on June 23rd, 1939, prior to the origin of the account sued on. According to Bernard Zoller a discount of seven percent had been allowed by Levy on all purchases regardless of when they were paid and that this situation changed as soon as the business was incorporated. He is to some extent corroborated by his bookkeeper, Mrs. Leo Cassonova. On the other hand, Charles H. Levy testified that Zoller's, Inc., was not entitled to the discount unless its bills were paid within seventy days and that this particular bill was not paid within the discount period, consequently, it was not entitled to the credit.
In our opinion the defendant has failed to prove that it was customary for Chas. H. Levy Company, the partnership, to give it the discount claimed. We need not, therefore, consider the point raised by plaintiff to the effect that the corporation was not bound by the custom of the partnership.
For the reasons assigned the judgment appealed from is affirmed.
Judgment affirmed. *West Page 749